Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 27 December 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gao and Ko.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2012/0015667) in view of Yoon et al. (US 2019/0074886), Gao et al. (US 2020/0280957) and Ko et al. (US 2019/0149383).
Regarding claim 14, Woo discloses a method of wireless communication performed by a network entity (fig. 3, serving cell), comprising: transmitting, to a user equipment (UE), a plurality of positioning reference signal (PRS) configurations (fig. 7, step S710; fig. 11-12; para. 84, first sentence; note: PRS configuration information via a base station; para. 100; note: prsinfo; paras. 91-96 and 102-110) for one or more neighboring transmission-reception points (TRPs) (fig. 3, neighbor cell x). 
Woo discloses a synchronization signal (para. 20, first sentence) but does not disclose though Yoon teaches a base station transmitting, to a UE, a set of parameters that indicate time and frequency locations of one or more synchronization signal blocks (SSBs) of the one or more neighboring TRPs (fig. 8; para. 33; para. 145, second sentence; para. 146, first sentence; para. 143, first sentence; note: timing for SSB measurement; figs. 10-14 and paras. 165-166 and 173; note: frequency information for SSB measurement) wherein each of the one or more SSBs comprises at least one primary synchronization signal (PSS), at least one secondary synchronization signal (SSS), and at least one physical broadcast channel (PBCH) (para. 123, lines 18-21). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting, to a UE, a set of parameters that indicate time and frequency locations of one or more synchronization signal blocks (SSBs) of the one or more neighboring TRPs, wherein each of the one or more SSBs comprises at least one primary synchronization signal (PSS), at least one secondary synchronization signal (SSS), and at least one physical broadcast channel (PBCH) in the invention of Woo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing identification of communication resources to facilitate proper reception of the associated communications (Yoon, paras. 123, 143-145, 165-166 and 173, and figs. 8 and 10-14; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Woo in view of Yoon does not teach or make obvious wherein the set of parameters comprises a half-frame index indicating which half-frame a burst of the one ore more SSBs are configured and an SSB-position-in-burst indicating which of the one or more SSBs are ON or OFF in each SSB burst. However, Gao discloses a half-frame index indicating which half-frame a burst of the one or more SSBs are configured (para. 168; note: position of SS burst set; paras. 169-171). Further, Ko discloses an SSB-position-in-burst indicating which of the one or more SSBs are ON or OFF in each SSB burst (fig. 14; paras. 155-156; note: 8 bits for indicating which SSBs are included in a particular SS burst). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the set of parameters comprise a half-frame index indicating which half-frame a burst of the one or more SSBs are configured and an SSB-position-in-burst indicating which of the one or more SSBs are ON or OFF in each SSB burst in the invention of Woo in view of Yoon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing identification of communication resources to facilitate proper reception of the associated communications (Gao, pars. 168-171; Ko, figs. 14 and paras. 155-156; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 15, Woo in view of Yoon, Gao and Ko makes obvious the method of claim 14, wherein the set of parameters comprises: a frequency where the one or more SSBs are transmitted (Woo, figs. 10-14 and paras. 165-166 and 173; note: frequency information for SSB measurement), an SSB periodicity, an SSB offset, an SSB pattern or any combination thereof (Yoon, para. 143, first sentence; note: timing for SSB measurement where timing indicates SSB periodicity, offset and pattern).
Regarding claim 16, this limitation is rejected as further describing an alternative limitation and does not further limit a frequency, an SSB periodicity and SSB pattern addressed in the rejection of claim 15.
Regarding claim 19, Woo in view of Yoon, Gao and Ko makes obvious the method of claim 14, wherein the one or more SSBs are transmitted on multiple frequencies (Woo, figs. 10-14 and paras. 165-166 and 173; note: BWP / RB frequency information for SSB measurement).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Yoon, Gao and Ko, as applied to claim 14 above, and in further view of Palanivelu et al. (US 2018/0097596).
Woo in view of Yoon, Gao and Ko does not teach or make obvious the method of claim 14, wherein only overlapping resources in time and frequency are punctured. However, Palanivelu disclose this feature (para. 91, last sentence; note: puncturing involving NPRS and other data - paras. 37 and 88). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have only overlapping resources in time and frequency are punctured in the invention of Woo in view of Yoon, Gao and Ko. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing identification of communication resources to facilitate communication that avoids interference (Palanivelu, para. 91, last sentence; note: puncturing involving NPRS and other data - paras. 37 and 88; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 1-13, 25-29 and 32 are allowed.
Claims 17-18, 20-21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462